NUMBER 13-22-00220-CV

                               COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


                     IN THE INTEREST OF K.C.W., A CHILD


                On appeal from the County Court at Law No. 5
                         of Nueces County, Texas.


                ORDER TO FILE REPORTER’S RECORD

               Before Justices Benavides, Hinojosa, and Silva
                             Order Per Curiam

       On May 10, 2022, appellant filed a notice of appeal from the trial court’s judgment

terminating the parent-child relationship. The following day, the Clerk of the Court sent a

notice to the parties, court reporter, and district clerk’s office that the notice had been filed

and that the case is governed by the rules of accelerated appeals. See Tex. R. App. P.

28.4. Accordingly, the reporter’s record was due by May 20, 2022, ten days after the

notice of appeal was filed. See id. R. 35.1(b), 26.1(b). On May 27, 2022, the court reporter
requested, and this Court granted, an extension of time to file the record to June 6, 2022.

See id. R. 28.4(b)(2), 35.3(c).

       To date, the court reporter has failed to file the record, request an additional

extension, or provide this Court with an explanation of the delay. This Court has attempted

to contact the court reporter on June 7 and June 9, but she has failed to respond to our

inquiries. This Court is tasked with “ensuring the appellate record is timely filed” and “may

enter any order necessary to ensure the timely filing of the appellate record.” See id. R.

35.3(c). As such, court reporter, Victoria Ortiz, is ORDERED to file the record with this

Court no later than June 15, 2022. See id. Further delay is highly disfavored, and this

Court may enter further orders to ensure the record is timely filed.


                                                                       PER CURIAM

Delivered and filed on the
10th day of June, 2022.




                                             2